DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first optical member,” as recited in claims 1 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the optical member,” “the first optical member,” “the second optical member,” as described in the specification, paragraph [0028].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12-151" and "”12-152" have both been used to designate a same part in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12-125” has been used to designate two different parts in Figure 5 and Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
.

The disclosure is objected to because of the following informalities:
In the specification, paragraph [0027], “the first side surface 1012” should be changed to --the first side surface 112--.
In the specification, paragraph [0042], “the barrier 12-125” should be changed to --the barrier 12-122--.

Appropriate correction is required.

Claim Objections
Claims 2, 12 are objected to because of the following informalities: 
Claim 2 (lines 1-2) “the traveling direction of the first light” should be changed to --a traveling direction of the first light--.
Claim 2 (lines 2-3) “the traveling direction of the second light” should be changed to --a traveling direction of the second light--.
Claim 12 (lines 1-2), claim 13 (lines 1-2), “the extending direction of the matrix structure” should be changed to --a extending direction of the matrix structure--.
Claim 12 (lines 2-3), claim 13 (lines 2-3), “the extending direction of the first light” should be changed to --an extending direction of the first light--.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving assembly,” in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a driving assembly,” recited in claim 6, is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no disclosure of a structure for the limitation “a driving assembly,” recited in claim 6, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in 
Therefore, the claims 6-7 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim limitation “a driving assembly,” recited in claim 6, is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  And claims 6-7 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.
The specification fails to describe a structure for each of the limitations “a driving assembly,” recited in claim 6, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.

Claims 7 is rejected as being dependent from claim 6.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 8, claim recites limitation “wherein the first optical member is disposed outside of the first portion, and the second light does not pass through the first optical member,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specification, paragraph [0028], figure 3, only discloses that “the light may pass through the optical member (not shown), which is read on limitation “first optical member,” which is disposed in the housing 12-110, …, an optical member 12-S, which is read on limitation “first optical member,  that is disposed outside of the housing 12-110; The specification fails to describe limitation “wherein the first optical member is disposed outside of the first portion, and the second light does not pass through the first optical member.”
It also should be note that claim 8 recites “the first optical member is disposed outside of the first portion,” and claim 9 recites “the first optical member is disposed inside of the first portion;” the specification does not disclose “the first optical member is disposed both inside and outside of the first portion.”
For the purpose of examination, “the first optical member” as recited in claim 8 will read as “the second optical member,” which corresponds to optical member 12-S, as disclosed in paragraph [0028], figure 3.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 16 (line 2) recites the limitation "the" in “the direction of arrangement”.  There is insufficient antecedent basis for this limitation in the claim.  And it is not known that what does the arrangement refer to?
Claim 17 (line 4) recites the limitation "the" in “the second optical member”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 19 (lines 3-4) recites the limitation "the" in “the direction of arrangement”.  There is insufficient antecedent basis for this limitation in the claim.  And it is not known that what does the arrangement refer to?
Claims 18-20 are rejected as being dependent from claim 17.
Claim 20 is rejected as being dependent from claim 19.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bone et al. (US 2015/0185366).
Regarding claim 1, Bone et al. discloses an optical member driving mechanism, comprising:

a matrix structure (optical thin film-film coatings applied to surface 112 of lens barrel 106, figure 1, paragraphs [0016]-[0019]), disposed on the first portion, corresponding to a second light (stray light 132, figure 1, paragraphs [0016]-[0019]) , wherein the first light is different from the second light.

Regarding claim 2, Bone et al. discloses wherein the traveling direction of the first light is different from the traveling direction of the second light (see figure 1).

Regarding claim 8, Bone et al. discloses wherein the first optical member (which read as second optical member, i.e., optical member 12-S, figure 3) is disposed outside of the first portion, and the second light does not pass through the first optical member (Huang discloses image sensor 120 is disposed outside of lens barrel 106 (i.e., the first portion), figure 1).

Regarding claim 9, Bone et al. discloses wherein the first optical member (lens group 108 disposed inside lens barrel 106, figure 1, paragraphs [0016]-[0019]) is disposed inside the first portion, and the second light illuminates the matrix structure through the first optical member (figure 1).

Regarding claim 12, Bone et al. discloses wherein the extending direction of the matrix structure is not parallel to the extending direction of the first light (see figure 1).

Regarding claim 13, Bone et al. discloses wherein the extending direction of the matrix structure is not perpendicular to the extending direction of the first light (see figure 1).
Claims 1-2, 5, 8-9, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2006/0018036).
Regarding claim 1, Huang discloses an optical member driving mechanism, comprising:
a first portion (barrel 310, figure 6, paragraphs [0040]-[0044]), connected to a first optical member (lenses 210, 220, figure 6, paragraphs [0040]-[0044]), corresponding to a first light (incident light 360, figure 6); and
a matrix structure (mount 330, figure 6, paragraphs [0040]-[0044], or structure of the protrusion 212 and recess 222 of the optical lens 300, figure 6, paragraphs [0040]-[0045]), disposed on the first portion, corresponding to a second light (useless stray light 360b, figure 10, paragraphs [0040]-[0044]) , wherein the first light is different from the second light.

Regarding claim 2, Huang discloses wherein the traveling direction of the first light is different from the traveling direction of the second light (see figure 6).

Regarding claim 5, Huang discloses wherein the matrix structure has a curvature (structure of the protrusion 212 and recess 222 is a curve structure, figures 3A-6, paragraph [0043]).

Regarding claim 8, Huang discloses wherein the first optical member (which read as second optical member, i.e., optical member 12-S, figure 3) is disposed outside of the first portion, and the second light does not pass through the first optical member (Huang discloses image capture component 350 is disposed outside of lens barrel 310 (i.e., the first portion), figure 6).



Regarding claim 12, Huang discloses wherein the extending direction of the matrix structure is not parallel to the extending direction of the first light (see figure 6).

Regarding claim 13, Huang discloses wherein the extending direction of the matrix structure is not perpendicular to the extending direction of the first light (see figure 6).

Regarding claim 14, Huang discloses a second optical member (image capture component 350, figure 6, paragraphs [0040]-[0044]) corresponding to the first optical member, wherein the matrix structure is disposed between the first optical member and the second optical member (mount 330 is disposed between lenses 210 and image capture component 350, figure 6).

Regarding claim 15, Huang discloses wherein when viewed in a direction in which the first optical member and the second optical member are arranged, the first optical member and the second optical member at least partially overlap (when viewing in the direction parallel with optical axis of lens 210, the lens 210 and image capture component 350 is at least partially overlapped, figure 6).

Regarding claim 16, Huang discloses wherein when viewed in a direction that is perpendicular to the direction of arrangement, the first optical member and the second optical member do not overlap (when viewing in the direction perpendicular to the optical axis of lens 210, the lens 210 and image capture component 350 do not overlap, figure 6).
Claims 1-2, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2006/0023108).
Regarding claim 1, Watanabe discloses an optical member driving mechanism, comprising:
a first portion (sealing portion 26, figure 10, paragraphs [0070]-[0072]), connected to a first optical member (microlens 24, figure 10, paragraphs [0070]-[0072]), corresponding to a first light (a vertical light which is perpendicular to the light receiving surface 30 of image capturing element 22, figure 10); and
a matrix structure (metal coating layer 58, figure 10, paragraphs [0070]-[0072]), disposed on the first portion, corresponding to a second light (metal coating layer 58, figure 10, paragraphs [0070]-[0072]) , wherein the first light is different from the second light.

Regarding claim 2, Watanabe et al. discloses wherein the traveling direction of the first light is different from the traveling direction of the second light (see figure 10).

Regarding claim 12, Watanabe et al. discloses wherein the extending direction of the matrix structure is not parallel to the extending direction of the first light (see figure 10).

Regarding claim 13, Watanabe et al. discloses wherein the extending direction of the matrix structure is not perpendicular to the extending direction of the first light (see figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2006/0018036) in view of Morrison et al. (US 8,616,801).
Regarding claim 3, Huang fails to disclose wherein the first portion has a fillet structure, and the matrix structure is disposed on the fillet structure.
However, Morrison et al. discloses the ceramic matrix composites (CMC) structure 20 having an inside fillet 32, figures 1-2, column 2, lines 5-45.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Huang by the teaching of Morrison et al. in order to reduce stresses and prevent rapid deformation at the corners of the part.

Regarding claim 4, Huang disclose wherein the first portion has an opening, and the matrix structure is disposed on an edge of the opening (see figure 6).

Claims 6-7, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2006/0018036) in view of LIN et al. (US 2018/0095204).
Regarding claim 6, Huang fails to discloses:
a second portion that is movable relative to the first portion; and
a driving assembly configured to drive the second portion to move relative to
the first portion.
However, LIN et al. discloses:
a second portion (lens barrel for carrying lens 6, figure 2-4, paragraphs [0025]-[0026]) that is movable relative to the first portion (housing 5, figure 2-4, paragraphs [0025]-[0026]); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Huang by the teaching of LIN et al. in order to perform auto focus function (paragraph [0026]).

Regarding claim 7, Huang and LIN et al. disclose wherein the matrix structure is disposed on the second portion (Huang discloses mount 330 (i.e., matrix structure) disposed on the lens barrel 310 (i.e., first portion), figure 6, paragraphs [0040]-[0044]); and LIN et al. discloses lens barrel of lens 6 (i.e., first portion) disposed on housing 5 (i.e., second portion); it indicates that, in combination of Huang and LIN et al., mount 330 (i.e., matrix structure) disposed on housing 5 (i.e., second portion)).

Regarding claim 17, Huang fails to discloses wherein the first portion comprises a housing and a base, the housing is disposed on the base, the housing has an opening, the base has a barrier, and when viewed in a direction in which the first optical member and the second optical member are arranged, the barrier and the opening at least partially overlap.
However, LIN et al. discloses the first portion comprises a housing (housing 5, figures 2-5, paragraphs [0020]-[0022]) and a base (base 1, figures 2-5, paragraphs [0020]-[0022]), the housing is disposed on the base, the housing has an opening (see figures 2-5, paragraphs [0020]-[0022]),  the base has a barrier (carrier frame 2, figures 2-5, paragraphs [0020]-[0022]), and when viewed in a direction in which the first optical member and the second optical member are arranged, the barrier and the opening at least partially overlap (see figures 2-5, paragraphs [0020]-[0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Huang by the teaching of LIN et al. in order to 

Regarding claim 18, LIN et al. discloses wherein the matrix structure (opaque sheet body 42 is disposed on surface of the carrier frame 2, figures 2-5, paragraphs [0020]-[0022]) is disposed on a surface of the barrier, and the surface is disposed towards the housing.

Regarding claim 19, LIN et al. discloses wherein the first portion further comprises a frame (carrier frame 2, figures 2-5, paragraphs [0020]-[0022]) disposed between the housing and the base, the frame has a light-shielding structure (opaque sheet body 42, figures 2-5, paragraphs [0020]-[0022]), and when viewed in the direction of arrangement, the light-shielding structure and the opening at least partially overlap.

Regarding claim 20, LIN et al. discloses wherein the matrix structure (opaque sheet body 42 is disposed on surface of the carrier frame 2, figures 2-5, paragraphs [0020]-[0022]) is disposed on a surface of the light-shielding structure, and the surface is disposed towards the base.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2006/0018036) in view of Kosugi (US 6,116,792).
Regarding claim 10, Huang fails to discloses wherein the matrix structure comprises a multi-layered structure, and the multi-layered structure comprises a metallic material.
However, Kosugi discloses wherein the matrix structure comprises a multi-layered structure, and the multi-layered structure comprises a metallic material (Kosugi discloses the lens mount 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Huang by the teaching of Kosugi in order to
obtain the total effect such as enhancement in weldability and heat radiation performance of the base board and reduction in manufacturing cost (column6, lines 10-17).

Regarding claim 11, Kosugi discloses wherein the multi-layered structure has a plurality of protruding portions, and the sizes of the protruding portions are different (figure 2, column 2, lines 65-67; column 3, lines 35-53; column 4, lines 40-53).

Claims 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2006/0023108) in view of LIN et al. (US 2018/0095204).
Regarding claim 17, Watanabe et al. fails to discloses wherein the first portion comprises a housing and a base, the housing is disposed on the base, the housing has an opening, the base has a barrier, and when viewed in a direction in which the first optical member and the second optical member are arranged, the barrier and the opening at least partially overlap.
However, LIN et al. discloses the first portion comprises a housing (housing 5, figures 2-5, paragraphs [0020]-[0022]) and a base (base 1, figures 2-5, paragraphs [0020-[0022]), the housing is disposed on the base, the housing has an opening (see figures 2-5, paragraphs [0020]-[0022]),  the base has a barrier (carrier frame 2, figures 2-5, paragraphs [0020]-[0022]), and when viewed in a direction in which the first optical member and the second optical member are arranged, the barrier and the opening at least partially overlap (see figures 2-5, paragraphs [0020]-[0022]).


Regarding claim 19, LIN et al. discloses wherein the first portion further comprises a frame (carrier frame 2, figures 2-5, paragraphs [0020]-[0022]) disposed between the housing and the base, the frame has a light-shielding structure (opaque sheet body 42, figures 2-5, paragraphs [0020]-[0022]), and when viewed in the direction of arrangement, the light-shielding structure and the opening at least partially overlap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 2018/0188471) discloses lens driving apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        3/05/2022